DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities: Claim 9 should be amended to recite “the formulated polyol composition of 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  There is a lack of antecedent basis for “the” flame retardant set forth in Claim 8, as no flame retardant is set forth earlier in the claim or in independent Claim 1.  For the purposes of further examination, Claim 8 will be interpreted as depending on Claim 2, which provides antecedent basis for the flame retardant.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,310,766 to Baumann et al., as evidenced by WO 2016/036815 to Cocconi et al.
Regarding Claim 1.  Baumann et al. teaches a formulated polyol composition comprising:
VORANOL® RN 411, which is an oxypropylene adduct of sucrose/glycerine having a functionality of about 4.5 and a hydroxyl number of 410 mgKOH/g.  Using its reported functionality and hydroxyl number, VORANOL® RN 411 can be calculated to have a molecular weight of roughly 615 g/mol.  VORANOL® RN 411 thus corresponds to the instantly claimed sucrose propoxylated polyol;
VORANOL® CP 1055, which is an oxypropylene adduct of glycerine with a molecular weight of about 1000 g/mol.  As it is initiated with glycerine, VORANOL® CP 1055 would be expected to have a functionality of roughly three.  Using its expected functionality and reported molecular weight, VORANOL® CP 1055 can be calculated to have a hydroxyl number of roughly 168 mgKOH/g.  VORANOL® CP 1055 thus corresponds to the instantly claimed polyether triol;
TEGOSTAB® B8002 and B1048, which are silicone surfactants; 
water;
DYNACOLL® 7360, which is a polyhexamethylene adipate polyol.  DYNACOLL® 7360 is reasonably considered a crosslinker per the instant specification which sets forth crosslinkers as compounds that contain two or more isocyanate-reactive groups (see [0035] of the PG-PUB of the instant application).  As DYNACOLL® 7360 is a polyol, it would also be expected to contain at least two isocyanate-reactive groups; and
dimethylcyclohexylamine (DMCHA) and 2,2’-dimorpholinodiethylether (DMDEE) as catalysts.  DMCHA is a both a blowing and gelling catalyst, while DMDEE is a blowing catalyst (Column 8, Lines 10 – 52; Table 1).
Baumann et al. does not expressly teach the formulated polyol composition further comprises a propoxylated homopolymer triol.  However, in the disclosure, Baumann et al. teaches VORANOL® CP450 is another suitable polyether polyol which may be included in the polyol composition (Column 4, Lines 59 – 65).  Cocconi et al. provides evidence that VORANOL® CP450 is a polyether triol, i.e. having a functionality of roughly three, with a hydroxyl value of 380 mgKOH/g and a number average molecular weight of 450 g/mol (see Polyol C description in [0021]).  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to further include VORANOL® CP450 in the above described exemplary composition of Baumann et al. comprising VORANOL® CP 1055 and VORANOL® RN 411.  The motivation would have been that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (MPEP 2144.06) In light of In re Kerkhoven, combining VORANOL® CP450 with VORANOL® CP 1055 and VORANOL® RN 41 would have been obvious given their known and shared intended use as the polyether polyols in the formulated polyol composition of Baumann et al.
Regarding Claim 2.  Baumann et al. teaches the formulated polyol composition of Claim 1 but does not expressly teach it further comprises a flame retardant.  However, in the disclosure, Baumann et al. does teach flame retardant(s) may be included in the disclosed compositions (Column 6, Lines 39 – 41).  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to further include a flame retardant in the above described exemplary composition of Baumann et al.  The motivation would have been that a flame retardant would confer fire resistance properties upon the product formed from the polyol composition.
Regarding Claim 4.  Baumann et al. teaches the formulated polyol composition of Claim 1.  In Example 1, the weight of all ingredients in the polyol composition can be summed to be roughly 147.5 parts by weight.  Silicone surfactants TEGOSTAB® B8002 and B1048 are provided in a combined amount of 2.0 parts by weight (Table 1), corresponding to roughly 1.4 parts by weight surfactant based on 100 parts by weight of the polyol composition.
Regarding Claim 5.  Baumann et al. teaches the formulated polyol composition of Claim 1.  In Example 1, the weight of all ingredients in the polyol composition can be summed to be roughly 147.5 parts by weight.  Water is provided in an amount of 4.0 parts by weight (Table 1), corresponding to roughly 2.7 parts by weight water based on 100 parts by weight of the polyol composition.  However, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to optimize the amount of water in the polyol composition.  The motivation would have been that doing so would allow the density of the product to be adjusted for its intended application.
Regarding Claim 6.  Baumann et al. teaches the formulated polyol composition of Claim 1.  In Example 1, the weight of all ingredients in the polyol composition can be summed to be roughly 147.5 parts by weight.  The crosslinker DYNACOLL® 7360 is provided in an amount of 6.8 parts by weight (Table 1), corresponding to roughly 4.6 parts by weight crosslinker based on 100 parts by weight of the polyol composition.
Regarding Claim 7.  Baumann et al. teaches the formulated polyol composition of Claim 1.  In Example 1, the weight of all ingredients in the polyol composition can be summed to be roughly 147.5 parts by weight.  Catalysts DMCHA and DMDEE are provided in a combined amount of 2.8 parts by weight (Table 1), corresponding to roughly 1.9 parts by weight catalyst based on 100 parts by weight of the polyol composition.
Regarding Claim 8.  Baumann et al. teaches the formulated polyol composition of Claim 2.  Baumann et al. does not expressly teach the quantity of flame retardant which may be included therein.  However, as discussed above, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to optimize the amount of flame retardant in the polyol composition.  The motivation would have been that doing so would provide for a balance between flame resistance and other physical properties in the foam product.
Regarding Claim 9.  Baumann et al. teaches a polyurethane foam formulation comprising the formulated polyol composition of Claim 1 and an isocyanate (Column 8, Lines 10 – 52).  In Example 1, the weight of all ingredients in the polyol composition can be summed to be roughly 147.5 parts by weight, while the isocyanate is provided in an amount of 97.0 parts by weight (Table 1).  This amount can be calculated as corresponding to roughly 66 parts by weight isocyanate per 100 parts by weight of the formulated polyol composition.  However, in the disclosure Baumann et al. teaches the polyisocyanate component may be provided in an amount of 70 to 150 parts by weight and the isocyanate-reactive composition in an amount of 80 to 140 parts by weight (Column 7, Lines 53 – 63), corresponding to roughly 50 to 187 parts by weight per 100 parts by weight of the polyol composition.  It has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPG 90 (CCPA 1976) (MPEP 2144.05) Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to optimize the quantity of isocyanate relative to the polyol composition in Example 1 of Baumann et al.  The motivation would have been that doing so would adjust the rigidity/flexibility of the foam product.
Regarding Claim 10.  Baumann et al. teaches a polyurethane foam prepared from the foam formulation of Claim 9 (Column 8, Lines 10 – 52; Table 1).  

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not teach or suggest a polyol composition comprising all of the claimed ingredients in the claimed amounts.  US 5,310,766 to Baumann et al. corresponds to the closest prior art, teaching a formulated polyol composition comprising all of the instantly claimed ingredients in the inventive examples, except for the recited propoxylated homopolymer triol.  Though Baumann et al. does provide a general teaching in the disclosure that such a propoxylated homopolymer triol may be included in its polyol compositions, the reference does not teach or suggest a suitable amount thereof relative to the components corresponding the recited sucrose propoxylated polyol and polyether triol.  None of the art of record remedies this deficiency of Baumann et al.  The provision of a formulated polyol composition comprising each of the sucrose propoxylated polyol, polyether triol, and propoxylated homopolymer triol in the instantly claimed amounts would therefore appear to be possible only through improper hindsight gleaned from applicant’s own disclosure.

Notice of References Cited (PTO-892)
The art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited references also pertain to formulated polyol compositions comprising one or more polyols/triols corresponding to those set forth in instant Claim 1.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA A RIOJA/Primary Examiner, Art Unit 1764